        Case 1:17-cv-02989-AT Document 991 Filed 10/29/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

      Plaintiffs,
                                            CIVIL ACTION
      v.
                                            FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

      Defendants.


              STATE DEFENDANTS’ NOTICE OF APPEAL

      Notice is hereby given that, pursuant to 28 U.S.C. § 1292, State

Defendants Brad Raffensperger, in his official capacity as Secretary of State

and the Chair of the Georgia State Election Board, State Election Board

Members Rebecca N. Sullivan, David J. Worley, Anh Le, and Matthew

Mashburn, in the above-captioned case hereby appeal to the United States

Court of Appeals for the Eleventh Circuit from the Court’s Opinion and Order

entered on October 11, 2020 at [Doc. 964], granting in part the Coalition

Plaintiffs’ Motion for Preliminary Injunction on BMDs, Scanners, Tabulators,

and Audits [Doc. 809].

      Respectfully submitted this 29h day of October, 2020.

                              /s/ Vincent Russo
                              Vincent R. Russo
Case 1:17-cv-02989-AT Document 991 Filed 10/29/20 Page 2 of 4




                     Georgia Bar No. 242628
                     vrusso@robbinsfirm.com
                     Josh Belinfante
                     Georgia Bar No. 047399
                     jbelinfante@robbinsfirm.com
                     Carey A. Miller
                     Georgia Bar No. 976240
                     cmiller@robbinsfirm.com
                     Alexander Denton
                     Georgia Bar No. 660632
                     adenton@robbinsfirm.com
                     Robbins Ross Alloy Belinfante Littlefield LLC
                     500 14th Street, N.W.
                     Atlanta, Georgia 30318
                     Telephone: (678) 701-9381

                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Jonathan D. Crumly
                     Georgia Bar No. 199466
                     jcrumly@taylorenglish.com
                     James A. Balli
                     Georgia Bar No. 035828
                     jballi@taylorenglish.com
                     Diane F. LaRoss
                     Georgia Bar No. 430830
                     dlaross@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     Loree Anne Paradise
                     Georgia Bar No. 382202
                     lparadise@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249
                     Counsel for State Defendants

                            -2-
         Case 1:17-cv-02989-AT Document 991 Filed 10/29/20 Page 3 of 4




                         L.R. 7.1(D) CERTIFICATION

        I certify that this Notice of Appeal has been prepared with one of the

font and point selections approved by the Court in Local Rule 5.1(C).

Specifically, this Notice has been prepared using 13-pt Century Schoolbook

font.


                                      /s/ Vincent R. Russo
                                      Vincent R. Russo




                                       -3-
        Case 1:17-cv-02989-AT Document 991 Filed 10/29/20 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

STATE DEFENDANTS’ NOTICE OF APPEAL with the Clerk of Court

using the CM/ECF system, which will automatically send counsel of record e-

mail notification of such filing.

      This 29th day of October, 2020.


                                    /s/ Vincent R. Russo
                                    Vincent R. Russo
                                    Georgia Bar No. 242628




                                      -4-
